DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 08/06/2019 is being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murade et al. (US Patent 6,859,247 B2 of record), in view of Park et al.(US 8,330,712).
Examiner note: “a first and second layer of lamination adhesive” is not disclosed in patent 7,729,039.  Therefore, it does not benefit from filing date (10/30/2007) of the patent. 
Regrading to claim 1, Murade et al. discloses a backplane (figure 5) comprising at least one pixel electrode (figure 5, element 9a); a layer of an electro-optic material (figure 5, element 50) disposed adjacent the pixel electrode (9a); a light-transmissive electrically-conductive layer (figure 5, element 21) disposed on the opposed side of the layer of electrooptic material (50) from the backplane; a front substrate (figure 5, element 20) disposed on the opposed side of the light-transmissive electrically-conductive layer (21) from the layer of electro-optic material (50), the front substrate (20) supporting the light-transmissive electrically-conductive layer (21); and a sealing material (figure 5, element 52) for preventing ingress of material from the environment into the layer of electro-optic material, the sealing material (52) extending between the backplane (10) and the light-transmissive electrically-conductive layer (21). However, Murade does not discloses first and second lamination adhesive layers.  Park et al. teaches, in Figure 4, an electro-optic material layer (i.e. electrophoretic layer) between first and second layers of lamination adhesive (adhesive layers 51 and 53)(Fig.4).  Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to apply teaching of Park et al. to device of Murade for purpose of securing multiple layers together.

.
	
Claims 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murade et al. (US Patent 6,859,247 B2 of record), in view of Park et al.(US 8,330,712) as applied to claim 1 above, and further in view of Shibakuchi (JP357207222A).
	Regarding to claim 2, Murade and Park disclose the electro-optic display according to claim 1.  Neither Murade nor Park discloses a protective layer on top of the electrically-conductive layer.  However, Shibakuchi teaches, in Figure 3, a protective layer (107) on top of an electrically-conductive layer (104).  Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to apply teaching of the protective layer (107) on top of the optical device of Shibakuchi to device of Murade and Park for purpose of protecting the optic-optic device.
Claims 4-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murade et al. in view of Park as applied to claim 1 above, and further in view of Loxley et al (6,262,833 B1 of record).
Regarding claim 4, Murade and Park discloses the claim 1 invention, but does not specifically disclose wherein the electro-optic medium comprises an electrophoretic medium having a plurality of electrically charged particles disposed in a fluid and capable of moving through the fluid on application of an electric field to the electro-optic 
Regarding claim 5, Murade and Park discloses the claim 4 invention, but does not specifically disclose wherein the electrically charged particles and the fluid are encapsulated within a plurality of capsules or cells. Loxley et al. discloses wherein the electrically charged particles and the fluid are encapsulated within a plurality of capsules or cells(2) (col. 5, line 58). Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the device of Murade and Park with the electro-optic medium of Loxley et al. for the purpose of display an image to the viewers (col. 5, lines 58-65).
Regarding claim 6, Murade and Park discloses the claim 5 invention, but does not specifically disclose wherein the electrically charged particles and fluid are present as a plurality of discrete droplets held within a polymeric continuous phase. Loxley et al. discloses wherein the electrically charged particles (12) and fluid (6) are present as a plurality of discrete droplets (10) held within a polymeric continuous phase (col. 5, lines 58-65). Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the device of Murade and Park with the electro-
Regarding claim 7, Murade, Park and Loxley et al. discloses the claimed invention but does not specifically disclose in which the fluid is gaseous. It would have been obvious to one having ordinary skill in the art at the time of the invention to include a fluid that is gaseous for the purpose of the particles being able to settle rapidly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/TUYEN TRA/Primary Examiner, Art Unit 2872